Citation Nr: 1130789	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hypertension and assigned a noncompensable evaluation effective July 1, 2006.


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by diastolic blood pressure readings of 108 at worst, and systolic blood pressure readings of less than 200; the condition requires continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but not higher, for hypertension have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an August 2006 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2006 letter and a May 2008 letter also advised the Veteran of how the VA determines a disability rating and the type of evidence which impacts such.  The August 2006 letter further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such. 

In any event, the appeal regarding the claim for a higher initial rating stems from the original award of service connection for hypertension.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, the reports of VA examinations, private treatment records, and written statements from the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this Code, a 60 percent evaluation may be assigned for hypertensive vascular disease (hypertension and isolated systolic hypertension) when diastolic pressure is predominantly 130 or more.  A 40 percent evaluation may be assigned when diastolic pressure is predominantly 120 or more.  A 20 percent evaluation may be assigned when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 10 percent evaluation is assignable when diastolic pressure is predominantly 100 or more, or; systolic pressure is predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Turning to the evidence, the service treatment records show that generally, the Veteran's blood pressure readings revealed diastolic pressure of less than 100 and systolic pressure of less than 160.  However, in May 1994, the Veteran's blood pressure reading was 150/100.  An entry later that month shows that the Veteran's blood pressure was 138/96 in the left arm and 146/104 in the right arm.  A March 1997 entry shows that the Veteran's blood pressure reading was 140/108.  In August 1998, the Veteran's blood pressure was recorded as 140/106 in the right arm and 142/108 in the left arm.  In September 1998, his blood pressure was 142/108 in the right arm.  A January 1999 record shows that the Veteran's blood pressure reading was 140/100.  At that time, the examiner noted that the Veteran's last blood pressure check had been in September 1998, and the Veteran had been placed on medication.  However, he took the medication for 2 weeks and did not return for a check or to refill the medication.  The Veteran was again placed on medication. During a May 2001 serial blood pressure check, the Veteran's blood pressure readings were 140/100 in the right arm and 136/98 in the left arm on day 1.  On day 2, the blood pressure readings were 138/94 in the right arm and 138/100 in the left arm.  On day 3, the blood pressure readings were 132/98 in the right arm and 128/92 in the left arm.  On day 4, the blood pressure readings were 132/96 in the right arm and 138/96 in the left arm.  The service treatment records also show that the Veteran's blood pressure was continuously controlled with medication.

A private hospital record dated in December 2005, during the Veteran's active service, reveals that the Veteran had a blood pressure reading of 154/101.

The Veteran was provided with a VA hypertension examination in October 2006.  He reported the history of his hypertension as beginning in service in approximately 1997 or 1998 while he was aboard ship and being started on oral antihypertensives when his blood pressure remained elevated.  The examiner noted that the Veteran had no history of cerebrovascular accident or renal disease, and he did have coronary disease.  The Veteran denied any current chest pain or shortness of breath.  He could navigate stairs adequately and walk indefinitely.  Upon physical examination, the three blood pressure readings recorded were 120/80 in the left arm, 110/76 in the right arm, and 108/70 in the left arm.  The diagnoses included essential hypertension, which the examiner stated was well-controlled. 

The Veteran asserts that he is entitled to an initial compensable rating for his hypertension because he has been taking medication since he was diagnosed with the disability in 1998.  He claims that if he stops taking the medication, his blood pressure will go up.

Upon review of the record, the Board finds that the evidence supports a conclusion that the Veteran's symptomatology more nearly approximates an initial rating of 10 percent since the award of service connection.  See 38 C.F.R. § 4.7.  While the evidence does not reflect predominant diastolic pressures of 100 or greater, during active service, diastolic readings of ranging from 100 to 108 were noted periodically between May 1994 and May 2001.  In addition, the Veteran was placed on blood pressure medication in September 1998 and has been on such since then.  After resolving all doubt in the Veteran's favor, the Board finds such evidence establishes that the Veteran's hypertension symptomatology more nearly approximates the 10 percent rating criteria.  Thus, the assignment of a 10 percent rating for hypertension is warranted since the award of service connection on July 1, 2006.

However, the medical evidence of record does not support an evaluation in excess of 10 percent.  The findings noted above clearly do not reflect diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  As such, the 10 percent evaluation being assigned adequately addresses the level of impairment resulting from the Veteran's service-connected hypertension.

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation of 10 percent for hypertension is granted from July 1, 2006, subject to the governing law and regulations pertaining to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


